Citation Nr: 0610786	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  99-20 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and F. K.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating determination 
of the Seattle, Washington, Department of Veterans Affairs 
(VA) Regional Office (RO).

During the course of the appeal, the veteran moved to New 
York and the New York RO assumed jurisdiction.  

The veteran appeared at a hearing before a local hearing 
officer at the RO in April 1998.  

This matter was previously before the Board in October 2003.  


FINDINGS OF FACT

1.  The record includes a diagnosis of PTSD, associated with 
the veteran's reported experiences during service.

2.  The veteran did not engage in combat with the enemy 
during service.

3.  The veteran's claimed in-service stressful experiences 
are not corroborated by service records or other credible, 
supporting evidence, and the veteran has not provided 
sufficient information for VA to further attempt to 
independently corroborate any such in-service stressful 
experience.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Discussions in the December 1997 rating determination, the 
August 1999 statement of the case, the November 2005 
supplemental statement of the case, and the December 2004 and 
June 2005 VCAA letters, informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, in the statement of the case, 
the supplemental statement of the case, and in the VCAA 
letters the appellant was advised of the types of evidence VA 
would assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The June 2005 letter notified the veteran of the need to 
submit any pertinent evidence in his possession.  In this 
regard, he was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence, or that he could submit such evidence.  This 
communication served to tell the veteran that he should 
furnish any pertinent evidence in his possession. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the claim of 
service connection for PTSD, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA required notice should 
generally be provided prior to the initial denial.  The Court 
subsequently held that a claimant would generally not be 
prejudiced by delayed notice.  Here there is no evidence or 
contention that the veteran was prejudiced by the delayed 
notice.

If the veteran had submitted additional evidence 
substantiating his claim following VCAA notice, he would have 
received the same benefit as if he submitted the evidence 
prior to initial adjudication.  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  The veteran was also 
afforded a VA examination.  

VA has also attempted to obtain credible supporting evidence 
for the claimed stressors from the service department and the 
National Personnel Records Center.  It requested additional 
information from the veteran in order to make further efforts 
in this regard, but the veteran did not provide such 
information.

The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  See 
38 C.F.R. § 3.304(f) (2005).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran "engaged 
in combat with the enemy." See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of his alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Cohen, 10 Vet. App. at 146-47; 
Zarycki, 6 Vet. App. at 98.

At the time of his April 1998 hearing, the veteran reported 
that following the assassination of Dr. Martin Luther King, 
Jr., a riot ensued on the base.  He elaborated that he and a 
man named Frank C. were coming back from town they were 
accosted by a group of black men who attacked and brutally 
beat Frank C. and held him back and forced him to watch the 
beating.  He also noted that there were several riots while 
he was stationed in Germany.  

The veteran testified that a black medic was trying to help a 
white soldier who had severed an artery after punching a 
bathroom mirror.  He stated that a fight broke out as a 
result of the injured person's friends walking in on the 
incident and believing the medic was attacking their friend.  
The veteran noted that he tried to break up the fight but he 
was mistaken for being part of it.  He stated that he was 
supposed to be courts martialed but it was then found out 
that he was actually trying to break up the fight and he was 
not charged.  The veteran also testified that his friend F. 
C. received medical treatment following the incident.  The 
veteran stated he was not sure how to spell F. C.'s last 
name.

F. K., the veteran's therapist/social worker indicated that 
the veteran's PTSD symptoms were triggered by the anniversary 
of the death of Martin Luther King, Jr.

At his August 1998 VA examination, the veteran reported the 
incident where F. C. was attacked and how he was held back.  
He also reported two other racial incidents, one where he was 
arrested over a uniform violation and threatened with a 
court-martial.  The other was the incident in Germany where 
he was attempting to break up the fight and was initially 
accused of inciting it.  The examiner noted that not all of 
the veteran's records were available for review.  He stated 
that in all likelihood, as a result of recent racial news in 
the media, the veteran had been flooded with dreams and 
intrusive thoughts and other symptoms of a post-traumatic 
nature which appeared to relate back particularly to events 
while in the military as were described by the veteran.  He 
further noted that the veteran's childhood also was replete 
with racial strife which appeared to have pre-conditioned him 
to PTSD.  The examiner rendered Axis I diagnoses of bipolar 
disorder, Type II, currently in depressive phase; PTSD, acute 
and chronic, currently very severe; and alcohol and marijuana 
abuse, with recent relapse.  

In a November 1999 outpatient treatment record, the veteran 
indicated that he had depression beginning in March 1998.  
The veteran was noted to have PTSD, noncombat related.  It 
was observed that the veteran described traumatic incidents 
around civil rights movement/MLK's death when he was 
assaulted.  It was also noted that the veteran reported 
witnessing other racially motivated assaults.  

In November 2002, the U. S. Army Criminal Investigation 
Command indicated that there was no record of the veteran 
being involved in any criminal investigations or military 
police reports.  

In October 2003, the Board remanded this matter for further 
development.  

In answers on a stressor questionnaire form, completed in 
April 2004, the veteran indicated that he could not remember 
the dates on which the incidents at Ft. Gordon and in Germany 
occurred.  He stated that all the details of the incidents 
were reported years ago.  The veteran again reported that he 
and his friend were attacked by black men and that he watched 
as the group beat up his friend following the assassination 
of Dr. Martin Luther King, Jr.  

In response to a request for information as to whether the 
veteran received any disciplinary actions, including courts-
martials, while in service, the service department reported 
that the veteran had received no disciplinary actions.  

As the foregoing discussion makes clear, there is evidence in 
support of two of the three elements needed for the grant of 
PTSD.  A VA examiner rendered a diagnosis of PTSD and the 
psychologist appears to have accepted this diagnosis.  These 
medical professionals have related the diagnosis to the 
claimed in-service stressors.

There is, however, no credible supporting evidence of the 
claimed stressors.

The record does not establish that the veteran participated 
in combat, his DD-214 does not reflect receipt of any medals 
indicative of combat service, or show that the veteran served 
anywhere near combat during his active service.  His only 
reported overseas service was in Europe.  There is no 
competent evidence relating current PTSD to a combat 
stressor.

While the veteran initially claimed that his PTSD was due to 
combat he subsequently related it to other incidents which 
involved no combat.  As a claim based on combat would be 
inherently incredible, given the veteran's service; and his 
currently claimed stressors do not involve any participation 
in combat with the enemy, his lay statements, alone, are not 
sufficient to establish the occurrence of an in-service 
stressor.  Credible supporting evidence is needed.  See 38 
C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.

As previously discussed, the alleged stressor could not be 
verified by evidence independent of the veteran's assertions.  
Because there is no credible supporting evidence of the 
claimed stressor, the preponderance of the evidence is 
against the claim.  As such the doctrine of reasonable doubt 
is no for application, and the claim is denied.  38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


